ORDER
On January 13, 1994 this Court appointed Nancy A. Palmisciano, Esquire, as Special Master to take possession of Don G. Sinesi, Jr.’s client files and client accounts, to inventory them, and to take whatever steps were necessary to protect the clients’ interests. In that capacity, the special master came into possession of the sum of twenty five thousand ($25,000) dollars, which she has deposited into an interest bearing account pending a determination as to the proper claimant entitled to those funds.
On December 2, 1998, Gregory J. Acciardo, Esquire, filed a Motion to Return Personal Property with this Court, claiming entitlement to those funds and requesting the court enter an order directing the special master to deliver those funds to him. On December 18, 1998, the special master filed her Final Report with this Court, detailing her activities as special master and, inter alia, disputing Acciardo’s claim of entitlement.
Upon review of the claim of Acciardo and review of the Final Report of the Special Master, we deem it appropriate that determination of entitlement to the funds presently in the possession of the special master should be made as a result of an evidentiary hearing before a court of competent jurisdiction. Accordingly, we hereby instruct and order the special master to deposit the funds in her possession into the Registry of the Superior Court pending a determination by that court of entitlement to those funds.
Additionally, having reviewed the Final Report of the Special Master, this Court finds that report acceptable. We approve the special master’s request for counsel fee in the amount of ten thousand ($10,000) dollars and direct that payment in that amount be made to the special master from the Supreme Court Disciplinary Account. To the extent that the Superior Court deems the special master entitled to a portion of the proceeds presently in her possession, the Supreme Court Disciplinary Account shall have a right of subrogation to the amount hereby paid to the special master.